*855Appeal from a decision of the Unemployment Insurance Appeal Board, filed January 5, 2005, which, inter alia, denied claimant’s application to reopen and reconsider a prior decision.
Claimant was employed as a patient representative for the University of Rochester until she resigned because she was unhappy with a new dress code policy being implemented. By decision dated September 22, 2004, the Unemployment Insurance Appeal Board ruled that claimant was disqualified from receiving unemployment insurance benefits because she voluntarily left her employment without good cause. Thereafter, the Board, in a decision dated January 5, 2005, denied claimant’s application to reopen and reconsider its prior decision. This appeal ensued.
“The denial of an application for reopening and reconsideration will only bring up for review the merits of the original determination when the application is made within the 30-day period during which that original determination could be appealed” (Matter of De Siato [Ross], 74 AD2d 988, 988-989 [1980]; see Matter of Alfaro [Commissioner of Labor], 2 AD3d 961 [2003]; Matter of Jackson [Commissioner of Labor], 306 AD2d 604 [2003]). Inasmuch as claimant failed to apply for reopening and reconsideration of the September 22, 2004 Board decision until November 22, 2004, the merits of her disqualification for benefits are not properly before this Court (see Matter of Alfaro [Commissioner of Labor], supra; Matter of Jackson [Commissioner of Labor], supra). Furthermore, in the absence of any showing or allegation that the Board abused its discretion, its January 5, 2005 decision denying claimant’s application to reopen its prior decision will not be disturbed (see Matter of Kendricks [Commissioner of Labor], 1 AD3d 682, 682-683 [2003]; Matter of Woodcock [Commissioner of Labor], 298 AD2d 755, 755-756 [2002], lv dismissed 99 NY2d 610 [2003]).
Cardona, P.J., Peters, Spain, Rose and Kane, JJ., concur. Ordered that the decision is affirmed, without costs.